2. The arrest of political opponents in Belarus (debate)
The next item is the debate on six motions for resolutions on the arrest of political prisoners in Belarus.
author. - (PL) Today we are once again discussing breaches of fundamental human rights in Belarus. As usual in such cases, we note what it is that dictators do. Obviously dictators always battle with organised religion, because, very often, this is the biggest voice that the population has. They also always battle with the trade unions. As it happens the trade unions in Belarus are rather weak, so, from this point of view, Lukashenko could seem quite a positive figure, as he does not have anyone to fight against, since they have not yet managed to create trades unions there. In addition, dictators always fight against the opposition that wants to have democracy.
However, there is one thing we should also bear in mind: we should remember that Belarus is an important neighbour for the European Union in the East and should be treated as such. We have a certain tendency to treat Russia as the only neighbour to the East and forget about the fact that Belarus should also be a partner for the EU in the East, as it is a large country with great promise.
author. - (CS) Ladies and gentlemen, Mr Lukashenko's regime in Belarus deserves to be criticised for using repressive methods, arresting political opponents, using authoritarian governing methods, censorship and isolation of the country. In addition to that, the refusal to grant entry visas prevents Members of the European Parliament and of national parliaments from seeing the situation for themselves. All this is highlighted in my Group's motion. However, I think that our criticism of breaches of human rights must be measured by absolute criteria, rather than following a political scale of who in the world plays first fiddle at the moment. That is not right. We keep running around in circles; we have not been able to take a step towards objectivity for millennia. The Romans were always right and their chroniclers painted it as a wrongdoing when an attacked opponent was bold enough to defend himself.
Let me get back to Belarus, however. Lukashenko's regime is first and foremost an attempt to disrespect the direction in which the Euro-Atlantic initiatives are going. Mr Lukashenko plays in his own narrow field, ignoring the fact that moderate-sized countries cannot behave like that since supranational capital will not allow it. If you do not obey, you will be isolated and the international community will support the opposition within the country. That is how it works and we all know it. Sooner or later Mr Lukashenko and his party machine will pay dearly for acting in this manner. Belarus is located in an area that is strategically important for the Unites States and for NATO. The present US Administration and the governments of some other countries would very much like Belarus to join NATO, together with Ukraine and Georgia, thereby causing damage to Russia.
Our worries about human rights in Belarus would not be so intense if, in fact, the real issue was not Russia. The question is, however, whether attempts to weaken Russia help the issue of world security. I am rather afraid that such attempts may unleash powers that no one will be able to control. Russia has been suppressing them for several millennia.
author. - (PL) Madam President, Commissioner, the Members of the European Parliament who are concerned with the issue of Belarus and who are monitoring the situation in Belarus are faced with contradictory information. On the one hand there is the desire that has been publicly and officially declared to normalise relations with the European Union. The opening of the representative office of the European Commission in Minsk is a symbol of this desire.
On the other hand, in the same month, the police brutally attacked demonstrators who wanted to celebrate the nineteenth anniversary of the country's independence. The following day the authorities sent KGB special forces to independent journalists. A month later the activists were handed down long sentences and this is not even the opposition, just people who dared to demonstrate in defence of citizens' rights and the rights of small businesses, such as Andrei Kim or Sergei Parsukiewicz. We have also recently heard that Alexander Milinkiewicz was arrested and fined just for meeting Belarus citizens and for discussing public issues with them. Alexander Kazulin, the most important political prisoner, a prisoner of conscience in contemporary Europe, is still in prison.
Speaking as the chairman of the Belarus delegation I would like to see the day when we can put forward a Resolution to the European Parliament that notes with satisfaction that changes have taken place in Belarus to make that country part of the civilised European Community.
Unfortunately this will not happen today. Without any guarantees for the fundamental rights of free and democratic elections, to express one's political opinions, freedom of the press and freedom to practise one's religion, there is no possibility that the European Union should ever recognise the regime in Belarus as a country with which it is worth cooperating, or as a country that it is worth helping. We shall never support the policies that are practised by Alexander Lukashenko. We shall, however, support independent citizens' groups and individual citizens from Belarus in their contacts with the European Union in the hope that one day the country will return to normality.
author. - Madam President, Belarus is a beautiful and important country with much potential for progress which can lead to enviable prosperity for its citizens. Unfortunately, vital democratic norms are presently much compromised in this country. This is mainly due to the inability of the governing authorities to come to terms with the need to respect the necessities of freedom of expression and other democratic principles. Such respect is an indispensable requirement of any non-dictatorial government.
Reports coming out of Belarus of arbitrary arrests of members of civil society and opposition activists, of the use of excessive force against peaceful demonstrators and of repression of independent media journalists are evidence of practices which should, and must, be terminated immediately. We call on the Belarusian Government to see reason, to change its tactics and to choose the road of freedom and democracy rather than the road of suppression and totalitarianism, which can only lead to worsening of the conflict with its own people and with the international community.
author. - (DE) Madam President, Commissioner, the use of force against non-governmental organisations, opposition activists and independent journalists in Minsk and other Belarusian cities at the end of March represents a drastic deterioration of the political situation in a country that is already in the grip of an authoritarian and dictatorial regime.
The only German political foundation that had been allowed to function in Minsk has had to close. Newspaper offices are raided to intimidate critical voices in the press. Free elections and freedom of assembly and expression are being severely restricted. Opposition politicians are being systematically prosecuted and given lengthy prison sentences. The authorities are taking repressive measures against movements within civil society, either by invoking obscure laws on NGOs or anti-extremist legislation or by using force to break up peaceful gatherings.
We, too, must move to promote the culture of political pluralism in Belarus. Encounters with democratic structures, especially for young people, are particularly important for the future of the country. The reopening of the European Humanities University in Vilnius, a Belarusian university-in-exile that offers a place of refuge for students who are victims of political persecution, was a wise move.
The next step must be visa facilitation, for which this House has called on several occasions. It is not right that the EU should further restrict people's freedom of movement by charging a fee of EUR 60 to issue a visa. That is almost a third of a monthly income in Belarus and is therefore unaffordable for many people. What we have managed with Ukraine, Moldova and Russia we should also be able to do with Belarus.
(Applause)
on behalf of the PPE-DE Group. - (FI) Madam President, Belarus is the only European country which still has a totalitarian administration and where the death penalty is still in existence. President Lukashenko continues to keep a watchful eye on civil society and is unwilling to release his tight grip on the country.
Despite everything, the country's government has said it wants to establish closer relations with the European Union. Once again it is time for us clearly to explain to Belarus the terms of cooperation.
As the resolution states, the basic preconditions for close cooperation in terms of the European Neighbourhood Policy are the abolition of capital punishment, a free media, freedom of speech and assembly, freedom of religion, a respect for democratic values, and the immediate release of political prisoners. This resolution calling for the immediate release of the members of the opposition who have been arrested is at the same time a show of support and solidarity for all those who are suffering under the current Belarusian regime.
Next week members of Belarus's political opposition will come here to Parliament to ask the EU to support a petition rejected by Lukashenko to amend the law restricting freedom of religion which took effect in 2002. I hope that this important resolution and next week's joint debate will persuade the Belarusian Government that it is in its own interests and that of the country's citizens.
on behalf of the PSE. - (ET) Colleagues, on Human Rights Day, 10 December, the television broadcasting station Belsat began operating in Poland with the aim of broadcasting independent information on what is happening in Belarus, Europe and elsewhere in the world to Belarusians. The channel, which broadcasts mainly in Belarusian, now reaches some 10% of Belarusians via satellite.
The station is working under constant pressure. At the end of March KGB and police in Belarus carried out a raid to apprehend Belsat's local reporters. Their basic tools, i.e. laptop computers and broadcasting technology, were seized. Independent reporters live in constant fear of interrogation and arrest. The situation in Belarus, an immediate neighbour of the European Union, is as harsh as it was behind the iron curtain. As the Chair of the Moldova delegation and an Estonian, I state here that the citizens of Belarus, which was also part of the Soviet Union, today need independent information as much as they need oxygen. Belsat is an excellent start, but good television does not come cheap.
The journalists working for Belsat Belarus are fighting for democracy; they visited us in the European Parliament in March and they need our comprehensive support. I call upon the European Commission and all our Member States to support Belsat financially and morally. Let us not forget that a free press is the cornerstone of democracy.
on behalf of the ALDE Group. - (PL) A few months ago Mr Lukashenko freed all political prisoners with the exception of Mr Kazulin, who was offered the possibility of leaving the country. This is reminiscent of the methods used by the Communist authorities against the opposition in Poland. It seemed that, as a result, the situation could be changing for the better, but, as the hero of Ilia Ehrenburg's well-known story said: 'If they are releasing, it means that they will be putting new ones in'. Today the prisons are once again full of prisoners that are in prison because of their political convictions, which they expressed in various demonstrations.
I believe that there is only one correct response to this, which is to extend the list of persons that are banned from entering European Union countries. This list already exists, but the fact that Mr Lukashenko himself cannot come to the European Union is not very convincing. We should make the list considerably longer.
on behalf of the UEN Group. - (PL) Madam President, once again we are talking about the situation in Belarus. Mr Kazulin, Mr Lukashenko's competitor for the post of President of Belarus, is still in prison, despite being ill. The demonstrators who wanted to celebrate the nineteenth anniversary of Belarus's brief independence and were arrested on 25 March 2008, are still under arrest. Repression is used against the opposition, and journalists have their property confiscated, they get beaten and exiled.
Recently Mr Lukashenko expressed the desire to stand again for the Presidency. In addition, for the first time, he tried to blackmail the European Union by reminding us that 50% of the oil, 50% of the oil products and 30% of the gas coming to the European Union passes through Belarus. This is a reference to the Yamal-Europe natural gas pipeline and the 'Friendship' oil pipeline. Despite this, and in fact specifically because of this, the European Union cannot stop acting to defend human rights. We should provide support to the developing civilian society in Belarus and this includes material support and access to independent information.
on behalf of the IND/DEM Group. - (PL) Madam President, in the seventeen years since the changes that took place during the break-up of the Soviet Union and the separation of free independent states, Belarus remains a relic as the last dictatorship in Central and Eastern Europe. In this country respect for human rights seems to be very far off. Falsification of election results, elimination of political opposition, arrests, beatings, restrictions on freedom of speech and freedom of the press, restrictions on meetings, and, above all, mass surveillance of the population by a highly developed security apparatus - this is the everyday reality faced by the citizens of Belarus.
I would also like to draw attention to a deterioration in the situation of many people living near the borders, including the representatives of Polish minorities living there, who, after Poland joined the Schengen Area, have found it very difficult to contact their families living in Poland, especially with the high visa costs. This situation, which is continuing to be a problem, requires decisive measures to be taken by European countries. Consideration should also be given as regards the best methods to be used to provide real assistance to those most in need.
Madam President, the Belarus regime shows its continued disregard for all the institutional guarantees that are central to a democracy. It curtails the freedom to form and join political parties, the freedom of expression, the right to alternative sources of information and the right to free and fair elections.
The arrest of political opponents in Belarus violates all these basic freedoms. The 19th century British politician Benjamin Disraeli once said: 'No government can be long secure without a formidable opposition'. As Lukashenko stifles all opposition, let us hope that Disraeli's words prove to be a prophesy for the Belarus regime and that the suppression of the opposition will be the cause of its ultimate downfall.
(Applause)
(PL) Madam President, Commissioner, here in the European Parliament we keep coming back to the problem of Belarus, a country that, in fact, lies in the centre of Europe, looked at geographically, bordering the European Union. It is an exceptional country by European standards in that it does not have a liberal democracy or rule of law and it has censorship. Today's debate takes place on the anniversary of the Prague Spring in 1968, an anniversary of the moment when, in Europe, people finally said 'enough' to censorship and press controls.
Today I wanted to devote my speech to just this issue in Belarus. We had a very strange hacker attack on independent internet media: on Charter 97, Radio Liberty and the Belarus Partisan. What was strange was the hacker attack began the day before the opposition demonstration that was to take place on the anniversary of the Chernobyl disaster.
The internet media in Belarus are really the only independent media as the majority of the media are completely under the control of the Belarus regime. Charter 97 are visited by about 9 000 surfers daily and, in Belarus, over 3 000 000 families are connected to the internet, over 30% of the total population. This shows the dynamism and vitality of society in Belarus.
Commissioner, the European Union must seriously consider what measures to take in order to help the ordinary people in Belarus.
(LT) When Alexander Lukashenko started to feel the pressure from Vladimir Putin over gas, he declared his desire for closer ties with the EU. However, today we can see that this was just empty rhetoric, which was not followed up with respect for human rights, freedom of the press and other European values. There was no reaction to the non-paper 'What the EU could bring to Belarus'. Political arrests and repressions are continuing.
The EU should send its experts without delay to observe the preparations for the autumn parliamentary elections, to see how election laws are amended and whether the opposition is given a chance to act. We cannot limit it to election observation only. That would be a huge mistake. Of course, first of all we need to ensure that EU diplomats and parliamentarians are freely allowed to enter Belarus. The European Commission and the EU Member States should do everything in their power to achieve this.
(PL) Madam President, Belarus, being a neighbour of ours, is particularly close to us, especially as many Poles live there. It is important for us Poles, as well as for the inhabitants of other neighbouring countries, that there be a stable political and economic situation in the region as this provides the basis for development and improvements in quality of life for our inhabitants. We must also remember that, like Poland, Belarus was forgotten about and handed over to Soviet domination after World War II and could not count on any outside assistance. However, this country managed to become independent and now can boast of a GDP growth of over 8%, and even 9.9% in the years 2003-2006.
We do not deny to President Lukashenko the right to choose the political direction that his country takes. However, what does concern us is that one hears ever more frequently about breaches of human rights in Belarus, which means infringements of democracy. This affects not just Belarus nationals, but also others, which includes Poles. For this reason this resolution is a sensible one and has the backing of the Union for Europe of the Nations Group.
Madam President, we in Europe have come closer to some of the former Soviet States on our eastern border. However, Belarus has resisted any attempts at dialogue.
Because Belarus is a dictatorship, the views of citizens who would like a more open and even westward-looking dialogue have no legal way of being heard. When people call for democracy or highlight abuses by the regime, they are faced with imprisonment.
We must continue to urge the Belarus regime to release the iron grip it has on its citizens. One way to do this is to keep the cause of political, social and religious prisoners in the public eye. When history looks back, it is those prisoners who will be the heroes of Belarus's freedom when it is finally achieved.
(DE) Madam President, I believe this is already the ninth time we have dealt with Belarus, and we shall have to keep doing so until Members representing Belarus are sitting with us here in the European Parliament in Strasbourg.
We urgently need three crucial advances. Firstly, we strongly urge the Government of Belarus to release its political prisoners at long last - not only the political prisoners who have already being detained for some time, like Mr Kazulin, but also the many new ones who have recently been jailed for exercising elementary fundamental rights such as freedom to practise their profession as journalists, freedom of expression or the right to demonstrate.
Secondly, we call for amendment of the Religion Act and for absolute freedom of religion. There are European Christians who are being repressed here in the heart of Europe, and we in the European Parliament cannot tolerate that. We must therefore resist this with all our might.
Thirdly, there is an urgent need for us to ensure that Belarus finally opens up to us as Members of the European Parliament and European citizens, that the wall of isolation is breached with which the Belarusian regime has systematically enclosed its people, that we can be present there and discuss matters and that we can help to foster something like a Belarusian Spring, 40 years after the Prague Spring.
Madam President, our message to Mr Lukashenko but also to the international community is that the European Parliament is and will be persistently concerned about the situation in Belarus, the last dictatorship of Europe.
This applies especially to the arrests of peaceful citizens on political grounds. The regime in Minsk has indicated recently that it would like to improve relations with the European Union. However, engaging in any meaningful dialogue has a very normal precondition: releasing all political prisoners, abstaining from arbitrary arrests, ensuring the freedom of expression and independence of the judiciary and allowing normal participation by the opposition in political life.
Finally, I would like to join the appeal of Ms Mikko in appealing to the EU to expand its political and especially material support for the operations of the independent television station, Belsat. This is the real channel to changing the situation in Belarus, not necessarily our resolutions.
(SK) Dear colleagues, it saddens me very much that the situation concerning democracy, human rights and the rule of law has not been improving in Belarus. Alexander Lukashenko's arrogance of power knows no limits. The declaration by the Government of Belarus of its intention to improve relations with the European Union is the like totally scorning the democratic world.
I believe that the symbolic date 25 March 2008, when Mr Lukashenko sent police to fight peaceful citizens of Belarus, will mark the beginning of the end of the totalitarian regime in Belarus, very much like the historic candle manifestation on 25 March 1988 in Slovakia. I would like to express my solidarity with the united democratic opposition in Belarus and with all the citizens of Belarus.
I call on the Council and on the Commission to review the possibilities of lowering Schengen visa fees for citizens of Belarus. This is the only way to prevent the citizens of Belarus from becoming increasingly isolated.
(PL) Madam President, Commissioner, to bring about democratisation and economic transformation, the authorities in Belarus have to enter into dialogue with all political forces including the opposition, and organise free elections. The countries of Central and Eastern Europe, among them Poland, can serve as an example.
In order to transform the awareness of people in Belarus and to show them the principles of democracy and the free market, it is vital to simplify and increase contact between Belarusian society and EU countries. This requires considerable simplification and liberalisation in the visa procedure, with reductions in visa payments for the citizens of Belarus.
European Union countries should open their universities and other institutions of higher learning to students from Belarus and provide them with grants from EU, national, local and private funds. The EU should open itself to Belarus, even if the present authorities do not want this.
(PL) Madam President, Commissioner, I would like to add one point to these political and economic concerns. As Commissioner Michel understands the importance of education both within Europe and beyond its borders, and I personally deal with students from Belarus, as we educate many of them at the Catholic University in Lublin, I would like to say the following: Commissioner, as much as it is possible, I would recommend increasing both financial and other assistance for this purpose, because investment in the education of Belarusian students will help Belarus itself, and will prove an investment for Europe.
(PL) Madam President, Belarus, the Belarus of 2008, is a blot on the conscience of all of us. It is shameful that, at the beginning of the 21st century, there is a totalitarian state in Europe. During our Thursday meetings in Strasbourg we discuss breaches of human rights throughout the world. Belarus, however, is the European Union's closest neighbour.
I have the impression that, up to 1989, western democracies did everything they could to liberate many oppressed countries from Soviet occupation. Today, Belarus remains as it was. I have the impression that, although there are no longer many countries, but just one, we are doing less. We are certainly not doing enough. It is clear that we cannot have a direct political and economic influence on what happens in Belarus but we can have an influence on whether independent information, which will stimulate people in Belarus to fight for independence, will be broadcast there.
Member of the Commission. - (FR) Madam President, ladies and gentlemen, the positive momentum generated in Belarus by the release of five of the six political prisoners appears to have stalled. Regrettably, renewed pressure on civil society and a number of particularly harsh and disproportionate sentences have ruined this positive atmosphere. We continue to condemn the political arrests and the way in which civil society and the independent media are being treated.
At the same time, we must make Belarus understand that we mean what we say when we propose a partnership subject to progress being made with regard to respect for democracy, human rights and the rule of law. However, in order to make such progress, Belarus needs to take a number of measures that, for us, are essential. These include the unconditional release of all political prisoners, including Alexander Kazulin.
They also include the holding of parliamentary elections, scheduled for September, which must comply with democratic principles. In this regard, we ask that the international OSCE/ODIHR observers be granted unhampered access. The Belarusian authorities have informed us of their intention to admit both short-term and long-term observers; we will be sure to hold them to their word. Naturally, the presence of observers from the European Parliament would be an additional source of valuable expertise. It is also vital that opposition parties participate fairly in these elections. We will take into account any suggestions made by Parliament in this regard.
However, irrefutable evidence that progress has been made would be the presence of opposition in this Parliament, which is not currently the case. In that event, the European Union would be ready to respond positively, as it confirmed only last month in a statement relating to sanctions and to the progress that would encourage us to ease these sanctions.
I shall now address an issue that we feel most strongly about: contacts with the people of Belarus. However regrettable the situation in Belarus may be, we must expand our contacts. Naturally, restrictions on ministerial-level contacts with the Belarusian authorities are still being maintained. Nevertheless, I think that it is necessary to draw a distinction between political and technical levels. Accordingly, the Commission is holding meetings to discuss technical issues such as energy, transport and the environment with experts from the Belarusian administration. These contacts are obviously a means of getting across various messages on matters about which we feel very strongly.
The fact that we currently have a delegation in Minsk will also enable us to forge closer links both with the Belarusian administration and with civil society, local NGOs, independent media and students, all of whom we have a duty to assist, as you have rightly pointed out in your report and as several speakers have said. In addition, aid is being provided to the European Humanities University, which is currently in exile in Vilnius and will continue its activities there for as long as the University is unable to return to Belarus.
Finally, I should like to broach a subject that comes up time and time again: visas. As you and I are aware, we are unable, as things stand, to open negotiations on the easing of visa restrictions with Belarus - this has been determined by the Council - but this does not prevent us from taking advantage of the discretion enjoyed by the Member States under the Schengen rules as part of their consular prerogatives.
The debate is closed.
The vote will take place at the end of the debates.
Written statements (Rule 142)
, in writing. - (IT) Thank you Madam President. We have been here before, unfortunately, with indiscriminate arrests of anyone opposing the ruling regime. Too often this Parliament has debated Belarus: so many words, so little meaningful action.
We should take note of the fact that the Lukashenko regime is openly hostile to the European Union and that our demands in terms of human rights and democratisation in Belarus are falling on completely deaf ears. We are stepping up our contacts with civil society and with the internal movements in search of change: the Sakharov prize was the first concrete evidence of this.
However, there needs to be further progress along these lines. I went to Belarus recently and noticed an increased awareness spreading among its citizens in favour of change, a change which guarantees freedom, justice, equity and democracy. I call on the Commission to focus particular attention on Belarus, a country which is located in a strategic position for ensuring the peace and security of the entire European continent.